DETAILED ACTION
Response to Amendment
Claims 1 and 12 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle (US 2018/0284275) in view of Chen (US 2014/0183263) and Shan (US 2016/0360124). 
Regarding Claim 1, LaChapelle teaches a system to avoid obstacles [0028; 0031; 0033; 0037; 0042; 0069-75; 0140-0152], comprising: an infrared emitter emitting an infrared pulse [0028; 0031; 0033; 0037; 0042; 0069; 0140]; an infrared receiver aligned with the infrared emitter so as to receive a reflection of the infrared pulse [0028; 0031; 0033; 0037; 0042; 0069; 0140]; a timer coupled to the infrared emitter and infrared receiver [0136], the timer controlling a length of time the infrared emitter emits the infrared pulse [0042; 0136] … and determine a distance of an object reflecting the emitted infrared pulse [0034; 0043; 0064], and whether the object is present within the determined object distance [0007; 0028-31; 0044-45; 0072; 0133-34; 0140-41]. LaChapelle does not explicitly teach – but Chen does teach and an exposure duration of the receiver [Abstract; 0048; 0052-57], the timer simultaneously initiates the emitting of the pulse [Abstract; 0048; 0052-57] and an 
Regarding Claim 12, LaChapelle teaches a method to avoid obstacles [0028; 0031; 033; 0037; 0042; 0069-75; 0140-0152], comprising: emitting a ground truth infrared pulse [0028; 0031; 033; 0037; 0042; 0069; 0140]; receiving a reflection of the ground truth infrared pulse within a ground truth exposure duration [0028; 0031; 033; 0037; 0042; 0069; 0140], determining a ground truth object distance based on a received reflection of the ground truth infrared pulse [0034; 0043; 0064; 0069; 0140] and determining a second object distance based on a received reflection of the second infrared pulse [0028; 0031; 033; 0037; 0042; 0069; 0140] and whether the object is present within the determined second object distance [0007; 0028-31; 0044-45; 0072; 0133-34; 0140-41]  . LaChapelle does not explicitly teach – but Chen does teach wherein an initiation of the emission of the ground truth infrared pulse and an initiation of the ground truth exposure duration coincide temporally [Abstract; 0048; 0052-57; emitting a second pulse [Abstract; 0048; 0052-57]; receiving a second reflection of the second infrared pulse within a second pulse exposure duration, wherein an initiation of the emission of the second infrared pulse and an initiation of the second pulse exposure duration coincide temporally [Abstract; 0048; 0052-57, and wherein the second pulse exposure duration exceeds the ground truth exposure duration [Abstract; 0048; 0052-57]; and (also) determining a second object distance based on a received reflection of the second infrared pulse [Abstract; 0048; 0052-57]. LaChapelle does not explicitly teach – but Shan does teach wherein an intensity of the emitted infrared pulse is dependent on the exposure duration [0039].  It would have been obvious to modify the system of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claims 2 and 13, LaChapelle also teaches wherein an intensity of the infrared pulse is adjustable… or predetermined [0042; 0141; 0144].
Regarding Claim 3, LaChapelle also teaches wherein the infrared pulse is modulated to differentiate individual emitted infrared pulses [0034; 0043; 0151].
Regarding Claim 4, LaChapelle also teaches wherein the infrared receiver is a camera [0031; 0154-58].
Regarding Claim 5, LaChapelle also teaches wherein the timer causes the infrared emitter to emit a ground truth infrared pulse of a predetermined emission length [0042; 0136]. Chen also teaches this limitation in [Abstract; 0048; 0052-57]
Regarding Claim 6, LaChapelle also teaches wherein the timer causes the infrared receiver to receive a reflected ground truth infrared pulse of a predetermined exposure duration to determine a ground truth image distance [0034; 0042-3; 0064; 0136]. Chen also teaches this limitation in [Abstract; 0048; 0052-57].
Regarding Claim 7, LaChapelle does not explicitly teach – but Chen does teach wherein a second pulse reflection distance is compared to the ground truth image distance [Abstract; 0048; 0052-57]. It would have been obvious to modify the system of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claim 8, LaChapelle does not explicitly teach – but Chen does teach wherein the timer causes an increase in the exposure duration of the infrared receiver until at least one of a maximum exposure duration and the object is detected [Abstract; 0048; 0052-57]. It would have been obvious to modify the system of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claim 9, LaChapelle does not explicitly teach – but Chen does teach wherein the controller causes the infrared emitter to increase pulse intensity in accordance with the exposure duration [Abstract; 0048; 0052-57]. It would have been obvious to modify the system of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claim 10, LaChapelle also teaches wherein the infrared emitter emits an initiation pulse and a modulated pulse and wherein the infrared receiver receives a reflected initiation pulse and a reflected modulated pulse to determine the object distance [0034; 0042-3; 0064; 0069-75; 0136]. Chen also teaches this limitation in [Abstract; 0048; 0052-57].
Regarding Claim 11, LaChapelle also teaches wherein the infrared emitter emits a series of individual initiation pulses and individual modulated pulses to sense objects at varying distances [0034; 0042-3; 0064; 0069-75; 0136]. Chen also teaches this limitation in [Abstract; 0048; 0052-57].
Regarding Claim 14, LaChapelle does not explicitly teach – but Chen does teach wherein an intensity of the second infrared pulse is greater than the ground truth infrared pulse [Abstract; 0048; 0052-57]. It would have been obvious to modify the method of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claim 15, LaChapelle also teaches wherein the second infrared pulse is modulated to differentiate the second infrared pulse from the ground truth infrared pulse [0034; 0043; 0151].
Regarding Claim 16, LaChapelle does not explicitly teach – but Chen does teach comparing the second object distance to the ground truth object distance [Abstract; 0048; 0052-
Regarding Claim 17, LaChapelle does not explicitly teach – but Chen does teach emitting n infrared initiation pulses and n infrared modulated pulses to sense objects at varying distances [Abstract; 0048; 0052-57]. It would have been obvious to modify the method of LaChapelle to include timing control and adjust and control the exposure duration of the receiver in order to increase dynamic range of the imaging array.
Regarding Claim 18, LaChapelle also teaches wherein the modulated pulses are serialized [0006-7; 0034; 0043; 0151.
Regarding Claim 19, LaChapelle also teaches wherein the modulated pulses have varying emission intensities [0034; 0042-3; 0141; 0144; 0151].
Regarding Claim 20, LaChapelle also teaches wherein the receiving of the reflected ground truth infrared pulse and the reflected second infrared pulse is performed by a camera [0031; 0154-58].

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645